Citation Nr: 9923005	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
January 5, 1995 to October 11, 1996.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Atlanta Regional Office (RO).  As set forth on the cover 
page of this decision, the veteran's claims folder is now in 
the jurisdiction of the Los Angeles RO.

By July 1995 rating decision, the RO denied the veteran's 
claim of service connection for PTSD and in September 1995, 
he initiated an appeal with that determination.  In March 
1996, the RO granted service connection for PTSD and assigned 
it an initial 10 percent disability rating, effective March 
13, 1996.

The Board finds that the grant of service connection for PTSD 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  However, in April 1996, the veteran 
initiated appeals concerning the "down-stream" elements of 
compensation level and effective date.  Grantham, 114 F.3d at 
1158.  In his Notice of Disagreement, he contended that the 
effective date of his award should be January 5, 1995, the 
date of receipt of his original claim of service connection 
for PTSD.  

By August 1996 rating decision, the RO increased the initial 
rating for the veteran's PTSD to 30 percent, and assigned an 
earlier effective date of January 5, 1995.  That RO action 
constitutes a full award of the benefit sought on appeal with 
respect to the effective date claim.  See 38 U.S.C. § 5110(a) 
(West 1991) (providing that the effective date of an award 
based on an original claim "shall not be earlier than the 
date of receipt of application therefor.").  However, the 
appeal as to the initial rating assigned by the RO remained 
vital as less than the maximum schedular rating had been 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Before the matter was certified to the Board, by August 1996 
rating decision, the RO assigned temporary total evaluations 
pursuant to 38 C.F.R. § 4.29 for the periods from June 12 to 
November 30, 1995, and from June 30 to July 30, 1996.  By 
April 1997 rating decision, the RO assigned a total 
evaluation, effective October 11, 1996, pursuant to 38 C.F.R. 
§ 4.128 (providing that, if a mental disorder has been 
assigned a total evaluation due to a continuous period of 
hospitalization lasting six months or more, the rating agency 
shall continue the total evaluation indefinitely and schedule 
a mandatory examination six months after the veteran is 
discharged or released to nonbed care).

By December 1998 rating decision, the RO granted a 100 
percent schedular rating for PTSD, effective October 11, 
1996.  Although the award of a 100 percent schedular rating 
is the maximum assignable, in light of the procedural history 
set forth above, complete resolution of the veteran's appeal 
requires consideration of the issue of entitlement to an 
initial rating in excess of 30 percent for PTSD for the 
period from January 5, 1995 to October 11, 1996, 
notwithstanding the periods of temporary total ratings set 
forth above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the effective date of a grant of service 
connection, the veteran's PTSD has been manifested by 
symptoms such as nightmares, dissociative episodes, 
estrangement from others, explosions of anger resulting in 
danger to others, persistent auditory and visual 
hallucinations, and paranoid ideations, productive of 
total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
since January 5, 1995, the date of claim and effective date 
of a grant of service connection for such disability.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. 5107.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since the veteran has a submitted a well-grounded claim, VA 
has a duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. 5107(a).  The Board finds that the 
medical evidence of record is sufficient with which to 
adequately addresses the pertinent criteria set forth in the 
Rating Schedule.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Additionally, the veteran has not 
identified any outstanding, relevant evidence which may 
support his claim.  In view of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

I.  Factual Background

The veteran's DD Form 214 shows that he served 18 months in 
Vietnam and was awarded, inter alia, the Purple Heart Medal 
and Combat Infantryman Badge.  

In January 1995, he submitted a claim of service connection 
for PTSD.  He indicated that he had been homeless for the 
past several years and was currently being treated for PTSD 
at a VA facility.

In support of the veteran's claim, the RO obtained a VA 
hospitalization report showing that the veteran had 
voluntarily admitted himself in November 1994 for treatment 
of polysubstance dependence.  It was noted that the veteran's 
motivation for change included increasing symptoms of PTSD 
with stimuli-induced psychosis and paranoia.  On admission, a 
history of Vietnam combat trauma induced PTSD was noted.  
During the period of hospitalization, there was no evidence 
of any major mood disorder or psychosis.  The veteran 
participated in therapy and was able to focus on his change 
goals, especially the goal of dealing with anger and 
expressing it more appropriately.  The diagnosis on discharge 
included PTSD.  

In June 1995, the veteran was again hospitalized for 
treatment PTSD and substance abuse, with primary complaints 
of flashbacks, nightmares, and depression.  On admission, he 
reported feeling depressed, suicidal, and having problems 
with anger control.  He also reported nightmares and 
flashbacks of Vietnam.  He admitted to auditory and visual 
hallucinations, paranoid ideations, as well as periods of 
incarceration due to anger control.  Mental status 
examination showed that the veteran's mood was irritable and 
his insight and judgment was impaired.  The diagnosis on 
discharge in September 1995 was PTSD, delayed type, with 
depression.  The veteran's prognosis was noted to be guarded.  
The examiner indicated that the veteran was scheduled to 
begin inpatient PTSD program shortly.

Later that month, the veteran was again hospitalized for 
treatment through the PTSD program.  He indicated that his 
symptoms included flashbacks, nightmares, auditory 
hallucinations, rages, difficulty holding jobs, problems with 
temper, and a tendency to get into fights.  During the period 
of hospitalization, the veteran reportedly participated in 
therapy, educational workshops, and activity programs.  He 
was also prescribed various medications.  The diagnosis on 
discharge in November 1995 was severe PTSD.  A Global 
Assessment of Functioning (GAF) Score of 30 to 40 was 
assigned.  The examiner noted that the veteran's highest GAF 
level in the past year was 30.  It was also noted that the 
veteran's activities were limited by the conditions of his 
illness and that he was considered incompetent.  The Board 
notes that a GAF of 30 is defined as a disability productive 
of behavior considerably influenced by delusions or 
hallucinations, serious impairment in communication or 
judgment, or "an inability to function in almost all 
areas."  See Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) at 47.

In February 1996, the veteran underwent VA psychiatric 
examination.  He reported that he was currently participating 
in a VA PTSD program due to his symptoms of depression, 
suicidal ideation, difficulty getting along with others, as 
well as anger control.  He stated that he was currently 
working on controlling his temper and "trying to get where I 
can sleep and not have nightmares."  The examiner noted that 
the veteran had been unemployed for the past year.  The 
diagnosis was PTSD and the examiner concluded that the 
veteran was competent.  

In June 1996, the veteran was again hospitalized for 
treatment of PTSD.  He reported that on the four days prior 
to admission, he had been experiencing increasing auditory 
hallucinations telling him to be prepared to kill.  He also 
reported symptoms of nightmares, flashbacks, a decrease in 
sleep, nervousness, depression, and increasing irritability.  
The examiner noted that the veteran was currently without a 
place to live.  During the period of hospitalization, the 
veteran was initially unable to tolerate interaction with 
others and was involved in an altercation.  After his 
medications were maximized, he improved.  Although he would 
thereafter occasionally get in arguments with the other 
patients, he did not demonstrate any violent behavior and 
worked actively using cognitive techniques to cope with his 
paranoia and auditory hallucinations.  The diagnoses on 
discharge in July 1996 were severe PTSD and alcohol and 
cocaine dependence, in partial remission.  A GAF of 50 to 60 
was assigned.  Here, the Board notes that a GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown, 
9 Vet. App. 266, 267 (1996).

In October 1996, the veteran was hospitalized for treatment 
of PTSD symptoms of nightmares and screaming at night.  In 
November 1996, he was transferred to the Specialized 
Inpatient PTSD unit.  

In a November 1996 letter, the veteran's VA psychologist 
indicated that the veteran had been participating in a 
Specialized Inpatient PTSD program since November 1996.  He 
noted that the veteran exhibited numerous symptoms of PTSD, 
including intrusive thoughts, combat nightmares, dissociative 
episodes, exacerbation of symptoms by war related stimuli, 
loss of interest in significant activities, estrangement from 
others, restricted affect, sleep disorder, irritability, 
impaired concentration, hypervigilance, and survivor guilt.  
He also noted that the veteran had been estranged from his 
family for many years and that his vocational history had 
been characterized by much unemployment and unskilled, entry 
level jobs rarely lasting over three months.  

In May 1997, the veteran's VA treating physician indicated 
that he had been a patient of his in the PTSD Residential 
Rehabilitation program following completion of the 
Specialized Inpatient PTSD program.  He indicated that 
despite high doses of medications, the veteran continued to 
suffer greatly from PTSD and was completely disabled and 
unemployable.  He noted that the veteran had frequent 
hallucinations, intrusive memories, and combat nightmares and 
often completely lost touch with reality.  He stated that the 
veteran daily lost contact with reality, and his potentially 
explosive anger rendered him completely unable to work; while 
he was hopeful that the symptoms would improve in the next 
two years, his prognosis was fair at best.

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Under Diagnostic Code 9411, as in effect prior to November 7, 
1996, a 30 percent rating for PTSD was warranted when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating for PTSD required considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest or 100 percent 
schedular evaluation was assigned when all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
exist which are totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The criteria for a 100 percent rating under 
Diagnostic Code 9411 are each independent bases for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994); Richard v. Brown, 9 Vet. App. 266, 268 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  The new criteria provide for a 30 percent 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 61 Fed. Reg. 52,695-702 
(codified at 38 C.F.R. § 4.130 (1998)).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).



III.  Analysis

Based on the evidence set forth above, the Board finds that 
it is clear that the veteran's PTSD has been manifested 
symptoms productive of total social and occupational 
impairment since the effective date of the award of service 
connection on January 5, 1995.  The evidence shows that he 
has been hospitalized five times for treatment of PTSD 
symptoms since filing his claim.  He has not worked regularly 
since at least February 1995 and he is noted to have been 
totally estranged from his family for many years.  

During the veteran's many periods of hospitalizations, 
symptoms such as explosions of anger resulting in danger to 
others, persistent auditory and visual hallucinations, and 
paranoid ideations were noted.  His treating physicians have 
been virtually unanimous that the veteran's PTSD is chronic 
and severe.  In fact, on a November 1995 VA hospitalization 
report, the examiner assigned a GAF score of 30 to 40, 
indicating that the highest GAF level in the past year was 
30.  As set forth above, the DSM-IV indicates that a GAF of 
30 is defined, inter alia, as an inability to function in 
almost all areas.  Based on the entire record, the Board 
concludes that the criteria for a 100 percent rating for PTSD 
have been met since January 5, 1995.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).


ORDER

An initial 100 percent rating for PTSD, for the period from 
January 5, 1995 to October 11, 1996, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

